PER CURIAM
ORDER.
For reasons to be stated in an opinion later to be filed, it is this 3rd day December, 2012
ORDERED, by the Court of Appeals of Maryland, that the Respondent, Robert Weston Manee, III, be, and he is hereby, indefinitely suspended, effective immediately, from the further practice of law in the State of Maryland with the right to reapply no sooner than when Respondent is readmitted unconditionally in the District of Columbia; and it is further
ORDERED that the Clerk of this Court shall strike the name of Robert Weston Manee, III from the register of attorneys, and pursuant to Maryland Rule 16-760(e), shall certify that fact to the Trustees of the Client Protection Fund and the clerks of all judicial tribunals in the State; and it is further
ORDERED that Respondent shall pay all costs as taxed by the Clerk of this Court, including the costs of all transcripts, pursuant to Maryland Rule 16-761(b), for which sum judg*523ment is entered in favor of the Attorney Grievance Commission of Maryland against Robert Weston Manee, III.